DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of the Claims
	The amendment filed on 1/7/2021 is acknowledged.  Claim 55 was amended.  Claims 55-71 are currently pending and under examination.


Information Disclosure Statement
	The information disclosure statement filed on 1/7/2021 has been fully considered.


Maintained Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-71 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth on pages 2-7 of the office action mailed on 10/7/2020.
The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed in more detail below.

Claim 55 is directed to a method of treating fibromyalgia (FM) in an individual, the method comprising:
(a) stimulating a peripheral blood mononuclear cell (PBMC) sample obtained from an individual previously diagnosed with FM with one or more mitogens;
 (IFN-), monocyte chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1 (MIP-1) and macrophage inflammatory protein-1 (MIP-1) at the protein level by an antibody bead-based capture assay, wherein the bead-based capture assay comprises beads derivatized with antibodies specific to the at least four cytokines;
(c) comparing the determined levels of protein expression to the expression of the at least four cytokines in a control sample; and
(d) administering an effective amount of a FM standard of care selected from the group consisting of duloxetine. pregabalin. gabapentin and milnacipran to the individual previously diagnosed with FM if the at least four cytokines have an altered expression in the PBMC sample obtained from the individual previously diagnosed with FM as compared to the expression levels of the at least four cytokines in the control sample.

Claim 56 is directed to the method of claim 55, wherein determining the protein expression levels in the PBMC sample comprises determining the protein expression levels of at least five cytokines selected from the group consisting of IL5, IL6, IL8, IL10, IFN-, MCP-1, MIP-1, and MIP-1. 
Claim 57 is directed to the method of claim 55, wherein determining the protein expression levels in the PBMC sample comprises determining the protein expression levels of at least six cytokines selected from the group consisting of IL5, IL6, IL8, IL10, IFN-, MCP-1, MIP-1 and MIP-1. 
Claim 58 is directed to the method of claim 55, wherein determining the protein expression levels in the PBMC sample comprises determining the protein expression levels of at least seven cytokines selected from the group consisting of IL5, IL6, IL8, IL10, IFN-, MCP-1, MIP-1 and MIP-1. 
Claim 59 is directed to the method of claim 55, wherein determining the protein expression levels in the PBMC sample comprises determining the protein expression levels of IL5, IL6, IL8, IL10, IFN-, MCP-1, MIP-1 and MIP-1. 
Claim 60 is directed to the method of claim 55, wherein the at least four cytokines are IL6, IL8, MIP-1 and MIP-1. 
Claim 61 is directed to the method of claim 55, wherein the one or more mitogens is selected from a T-cell mitogen, lipopolysaccharide (LPS), phorbol ester, phorbol myristate acetate (PMA) and PMA plus ionomycin. 
Claim 62 is directed to the method of claim 61, wherein the T cell mitogen is selected from phytohemagglutinin (PHA), pokeweed mitogen (PWM) and concavalin A (Con-A). 
Claim 63 is directed to the method of claim 55, wherein the altered expression is characterized by an increase or decrease in expression of the at least four cytokines by at least about 1.5 times, at least about 2 times, at least about 2.5 times, at least about 3 times, at least about 4 times or at least about 5 times. 
Claim 64 is directed to the method of claim 55, wherein the bead-based assay is a fluorescence-based assay. 
Claim 65 is directed to the method of claim 55, wherein the bead-based capture assay is an enzyme-linked immunoassay (ELISA) assay. 
Claim 66 is directed to the method of claim 55, wherein the beads derivatized with antibodies specific to the at least four cytokines are magnetic beads. 
Claim 67 us directed to the method of claim 56, wherein the at least five cytokines comprise IL6, IL8, MIP-l and MIP-1 and one or more cytokines selected from IL5, IL10, IFN- and MCP-1. 
Claim 68 is directed to the method of claim 57, wherein the at least six cytokines comprise IL6, IL8, MIP-l and MIP-1 and two or more cytokines selected from IL5, IL10, IFN- and MCP-1. 
Claim 69 is directed to the method of claim 58, wherein the at least seven cytokines comprise IL6, IL8, MIP-l and MIP-1 and three or more cytokines selected from IL5, IL10, IFN- and MCP-1. 
Claim 70 is directed to the method of claim 55, wherein the control sample is obtained from an individual known not to have fibromyalgia. 
Claim 71 is directed to the method of claim 55, wherein the control sample is obtained from an individual diagnosed with a disease of widespread pain selected from the group consisting of rheumatoid arthritis, systemic lupus erythematosus (SLE), Sjogren Syndrome and multiple sclerosis. 


In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for determination of subject matter eligibility under 35 U.S.C. 101.  Accordingly, the claims have been examined in view of the January 2019 subject matter eligibility guidelines.

Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter.  In the instant case, the claims are directed to a process.

Step 2(a) asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception).  The revised patent subject matter eligibility guidance issued in January 2019 sets forth a two-prong inquiry to determine if a claim(s) is directed to a judicial exception.  The first prong asks if the claim(s) recite an abstract idea, law of nature, or natural phenomenon.  In the instant case, 
The claims also recite a natural correlation between the expression levels of at least 4 cytokines and the presence or diagnosis of FM, and therefore the claims also recite a law of nature/natural phenomenon.

If the claims are determined to recite a judicial exception, then the second prong asks if there is any element(s) recited in the claims beyond the judicial exception which integrates the exception into a practical application.  In the instant case, the claims do not integrate the judicial exceptions into a practical application, as required by the January 2019 guidelines.
MPEP 2106.04(d)(I) states that limitations which the courts have been found to be indicative of integration of a judicial exception into a practical application include applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  In the instant case, independent claim 55 recites administering an effective amount of a FM standard of care selected from duloxetine, pregabalin, gabapentin, and milnacipran to an individual previously diagnosed with FM if the at least four cytokines have an altered expression in the PMBC sample as compared to the expression levels of the at least four cytokines in the control sample.  Given the broadest reasonable interpretation, an “altered” expression of the at least four cytokines could be any increase in expression or decrease in expression, and therefore the claims read on treating an individual regardless of the results of the comparison of cytokine levels between the FM patient and the control.  Therefore, although the claims have been amended to recite administration of specific FM treatments, the claims do not integrate the judicial exception into a practical application because the claims as written encompass treatment of all individuals (as opposed to treatment if the cytokine levels are lower in samples from FM patients, as exemplified in the specification).

If the analysis in Step 2(a) indicates that the claim(s) is directed to a judicially recognized exception, then one must proceed to the analysis of Step 2(b), which asks if the claim recites additional elements which amount to significantly more than the judicial exception.  In the instant case, these additional elements are not sufficient to amount to significantly more than the judicial exception(s).
Independent claim 55 recites the additional limitations of stimulating a PBMC sample from an individual with one or more mitogens.  However, this limitation is performed in order to gather data for the 
With respect to the limitations of claims 56-60 and 67-69, these claims recite that the determining of expression levels in the PBMC sample comprises determining the expression of at least 5, 6, or 7 cytokines, or all of the recited cytokines, or in the case of claim 60, the specific combination of IL6, IL8, MIP-1, and MIP-1.  These limitations are not sufficient to amount to significantly more than the judicial exception(s) because as discussed above with respect to claim 55, the step of determining expression of the recited cytokines in the PBMC sample must be performed in order to gather data for the mental exercise of comparing cytokine expression in the sample to that of a control, and determining levels of cytokines in a sample is routine and conventional.
Similarly, 64-66 recite additional limitations which state that the bead-based assay is a fluorescence-based assay, an enzyme-linked immunosorbent assay (ELISA), and wherein the beads derivatized with antibodies specific to the at least four cytokines are magnetic beads.  However, as discussed above, the specification discloses commercially available kits for these types of cytokine detection methods (Table 1; paragraphs 0018, 0022-0024, 0026), and therefore these limitations are routine and conventional in the art.
With respect to claims 61 and 62, these claims recite the additional limitations which list specific mitogens to be used in the stimulating step of claim 55.  These limitations do not add significantly more to the judicial exception(s) because stimulation of PBMCs with the recited mitogens is necessary for gathering data for the mental exercise of comparing cytokine expression in the sample to that of a control, and is necessary for all uses of the recited exception(s).


	Therefore, the claims are directed to the judicial exceptions of an abstract idea (i.e. the mental exercise of comparing cytokine expression in a sample from an individual to that in a control sample and treating FM based on this comparison) and a law of nature/natural phenomenon (i.e. the naturally-occurring correlation between cytokine levels and FM).  These judicial exceptions are not integrated into a practical application, and the claims do not recite additional elements that add significantly more to the judicial exception(s).  Therefore, the claims are not patent-eligible under 35 USC 101.

	Applicant’s arguments
	In the response received on 1/7/2021, the Applicant argued that independent claim 55 has been amended to recite a method of treating fibromyalgia comprising stimulating a PMBC sample obtained from an individual previously diagnosed with fibromyalgia with one or more mitogens, determining protein expression levels in the PMBC sample of least 4 cytokines, comparing the determined levels of cytokine expression to the expression of at least 4 cytokines in a control sample, and administering an effective amount of a fibromyalgia standard of care selected from the group consisting of duloxetine, pregabalin, gabapentin, and milnacipran to the individual previously diagnosed with fibromyalgia if the at least 4 cytokines have an altered expression in the PMBC sample obtained from said individual compared to the expression level of the at least 4 cytokines in the control sample.
The Applicant asserts that as amended, the claims are similar to eligible claims 2-4 of Example 43 of the Oct. 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples.  In particular, similar to claims 2-4 of Example 43 in the Oct. 2019 update, step (d) of claim 55 integrates any recited judicial exception(s) (e.g. the abstract idea involving the mental exercise of comparing cytokine expression in a sample from an individual to that in a control sample) recited in amended claim 55 into a practical application such that amended claim 55 is not directed to a judicial exception and is therefore patent eligible.  The Applicant also notes that the agents recited in part (d) (duloxetine, pregabalin, gabapentin, milnacipran) were known standards of care for fibromyalgia at the time of filing the priority document to which the instant application depends.

Response
These arguments have been fully considered and are not persuasive.  Applicant’s amendments to independent claim 55 are acknowledged.  With respect to Applicant’s arguments that claim 55 as currently amended is similar to claims 2-4 of Example 43 of the Oct. 2019 guidelines, it is acknowledged that claim 55 now recites specific treatments, rather than a general treatment.   Example 43 claims 2-4 of the Oct. 2019 guidelines are indicated as patent eligible because they recited administration of specific therapeutic agents to subjects who were determined by the method recited in claim 1 to have a non-responder phenotype, and thus integrated the judicial exception recited in claim 1.  Similarly, claim 55 of the instant claims also recites administration of specific therapeutic agents.
However, claims 2-4 of Example 43 of the Oct. 2019 guidelines differs from instant claim 55 in that although claim 1 recites several judicial exceptions (an abstract idea/mental process and a law of nature), it states that the treatment if administered to those individuals who are specifically identified as having a non-responder phenotype based on the calculated ratio of C11 to C13 levels.  Thus, the Example 43 claims recite a specific population determined by practicing the judicial exception, and claims 2-4 recite specific treatments to be administered to this specific population based on the results of the calculation of C11 to C13 ratios.
The claims of the instant invention are directed to a judicial exception (an abstract idea/mental process) as recited above, but do not integrate this exception into a practical application.  In contrast to the claims of the Example 43 of the Oct. 2019 guidelines, the instant claims do not identify a specific population to be treated based on the results of comparing cytokine levels in the PMBC sample from a patient and a control sample.  Claim 55 only requires that the cytokine levels are “altered”, and thus encompass samples from subjects which exhibit increased or decreased expression.  Thus, it appears that the specific treatments of duloxetine, pregabalin, gabapentin, or milnacipran are to be administered regardless of the results of the comparison step in part (c) of the claim, and therefore the judicial exception is not integrated into a practical application.


Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 55-77 remain rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, as set forth on pages 7-9 of the office action mailed on 10/7/2020.
As discussed above, the claims are directed to a method of treating FM in an individual, said method comprising stimulating PBMCs from the individual with one or more mitogens, determining the protein expression level of at least 4 of the recited cytokines, comparing the determined cytokine levels to the levels of the cytokines in a control sample, treating the individual with FM if the at least 4 cytokines have an altered expression.
The specification describes examples showing that the expression of IL5, IL6, IL8, IL10, and IFN- is increased in the plasma from fibromyalgia patients, as compared to control patients, while expression of MCP-1, MIP-l, and MIP-1 is decreased in the plasma of fibromyalgia patients as compared to control patients (Table 2).  The specification also shows that PBMCs isolated from fibromyalgia patients exhibit decreased production of IL5, IL6, IL8, IL10, IFN-, MCP-1, MIP-l, and MIP-1 when stimulated with either phytohemagglutinin (PHA) or the combination of phorbol-12-myristate-13-acetate (PMA) plus ionomycin (Table 3).  The specification further shows that plasma IL8 levels correlate with decreased mitogen-stimulated PMBC activity in FM patients (paragraph 0048; Fig. 1).
The relevant art also describes cytokine expression in sample from fibromyalgia patients.  Chappell et al (US 20060094056, cited in the IDS filed on 3/13/2019) teaches determination of various cytokines, including IL-5, IL-6, IL-8 (CXCL8), IFN-, MCP-1 (CCL2), and MIP-1 (CCL4) for diagnosis of inflammatory or autoimmune disorders, but this description appears to be limited to measurements in serum or plasma, and Chappell provides no description of measurement of cytokine levels in fibromyalgia patient PMBC samples.  Similarly, Ang et al (Pain Medicine, 2011, 12:1154-1161) teaches that plasma levels of IL-8 and MCP-1 are increased in subjects with fibromyalgia, but does not disclose levels of these cytokines from mitogen-stimulated PMBCs from fibromyalgia patients.  Therefore, the relevant art does not appear to provide any further description with respect to levels of cytokines expressed by mitogen-stimulated PMBCs from fibromyalgia patients.

In view of these observations, one skilled in the relevant art would have reasonably concluded that the Applicant was in possession of a method for treating fibromyalgia comprising measuring levels of the , MCP-1, MIP-l, and MIP-1 in mitogen-stimulated PMBCs from a subject previously diagnosed with FM, comparing the measured levels of cytokines in the mitogen-stimulated PMBCs to cytokine levels from a control subject, and treating said subject if the cytokine levels from PMBCs from the FM patient were deceased in comparison to a control sample.
However, as written, claim 55 reads on treatment of a fibromyalgia subject with “altered” cytokine expression in mitogen-stimulated PMBCs, as compared to cytokine expression in a control sample.  Given the broadest reasonable interpretation, the claims encompass methods of treating a fibromyalgia patient with decreased expression of the recited cytokines in mitogen-stimulated PMBCs, and also treating fibromyalgia patients with increased levels of cytokine expression in mitogen-activated PMBCs.  The specification has only described decreased expression of the recited cytokines from mitogen-activated PMBCs from fibromyalgia patients.

To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of species which are representative of the claimed genus, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the instant case, the specification shows that mitogen-stimulated PMBCs from fibromyalgia patients express decreased levels of the recited cytokines compared to expression of these cytokines in a control sample, and neither the specification nor the relevant art describe increased expression of the recited cytokines in mitogen-stimulated PMBCs from fibromyalgia patients.  Therefore, the specification and relevant art has put Applicant in possession of a method of treating a fibromyalgia patient that exhibits decreased expression of the recited cytokines in mitogen-stimulated PMBCs.  The specification and relevant art do not show evidence of possession of treating fibromyalgia patients with increased expression of cytokines in mitogen-activated PMBCs.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, one skilled in the relevant art would not have envisioned a method of treating FM based on all types of “altered” cytokine expression in mitogen-treated PBMCs from FM patients.  Specifically, a skilled artisan could not Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, methods for treating fibromyalgia comprising measuring the levels of at least 4 of the recited cytokines in mitogen-stimulated PMBCs from a subject previously diagnosed with fibromyalgia, comparing the measured cytokine levels to the levels of the cytokines in a control and treating subjects if the cytokine expression is decreased relative to the control, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	Applicant’s arguments
	In the response received on 1/7/2021, the Applicant notes that independent claim 55 has been amended to recite a method of treating fibromyalgia comprising stimulating a PMBC sample obtained from an individual previously diagnosed with fibromyalgia with one or more mitogens, determining protein expression levels in the PMBC sample of least 4 cytokines, comparing the determined levels of cytokine expression to the expression of at least 4 cytokines in a control sample, and administering an effective amount of a fibromyalgia standard of care selected from the group consisting of duloxetine, pregabalin, gabapentin, and milnacipran to the individual previously diagnosed with fibromyalgia if the at least 4 cytokines have an altered expression in the PMBC sample obtained from said individual compared to the expression level of the at least 4 cytokines in the control sample.
	The Applicant argues that the specification provides written description for the relevant and identifying characteristics of the elements of claim 55 as amended, and the specification provides an example of an actual reduction to practice for measuring the expression levels of at least 4 cytokines in a patient previously diagnosed with fibromyalgia.  Thus, the specification as filed not only provides a description of sufficient relevant and identifying characteristics needed for one skilled in the relevant art to understand that the inventor possessed the claimed invention at the time of filing, but also provides 

	Response
	These arguments have been fully considered and are not persuasive.  As discussed above, the specification has described, and reduced to practice, a method of treating a subject previously diagnosed with fibromyalgia, wherein said method comprises measuring the levels of at least 4 of the recited cytokines in mitogen-stimulated PMBCs, comparing the levels of cytokines to levels in a control sample, and then treating the patient when the levels of at least 4 cytokines are decreased relative to a control.  Given this description, one skilled in the relevant art would have understood that Applicant was in possession of a method of treating a subject who exhibited decreased cytokine expression in mitogen-stimulated PMBCs.
	However, claim 55 merely requires the cytokine expression from the patient’s PMBCs to be “altered” as compared to a control sample, and therefore encompasses treating a patient with decreased cytokine expression, or increased cytokine expression.  The specification does not describe any method of treating a fibromyalgia patient with increased cytokine levels in mitogen-activated PMBCs, and does not describe or otherwise teach that mitogen-stimulated PMBCs from fibromyalgia patients secrete any of the recited cytokines at increased levels as compared to a control sample.  Therefore, one skilled in the relevant art would not have considered Applicant to be in possession any method of treating a subject with increased expression of at least 4 of the recited cytokines in mitogen-stimulated PMBCs, compared to a control sample, as encompassed by the claims as currently amended.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner
Art Unit 1646